DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-20 are pending wherein claims 1, 11, and 20 are in independent form. 
3.	Claims 1, 4, 11, 14, 20 have been amended. 
Response to Arguments
4.	Applicant's arguments filed on 11/16/2021 have been fully considered but they are not persuasive. The reasons set forth below.
5.	On page 7 of the remarks, applicant argues, “Xu discloses a request message comprising a CAG ID supported by the UE and a CAG ID supported by a RAN node. This disclosure cannot reasonably be equated to the claimed “request message comprising a field indicating whether the wireless device is not allowed to access a cell that is not associated with any closed access group.” Further, the “membership status” of the UE, as disclosed in Xu, is only related to whether or not the UE is a member of a CAG, and not indicative of whether the wireless device is not allowed to access a cell that is not associated with any closed access group. Although paragraph 174 of Xu states that “...UE[s] is configured to only access CAG cells are not allowed to register via non-CAG cells”, there is no disclosure of the base station distributed unit (DU) receiving a request message comprising this information from the base station central unit (CU). In particular, 
		In response, examiner respectfully disagrees because:
	Xu discloses that the UE context setup request message from the gNB-CU to gNB-DU includes a list of CAG IDs (closed access group ID) the UE is entitled to access (Fig. 10, Fig. 15, Par 196-198, Par 235). The CAG IDs included in the UE context setup request message provide UE subscription information (Par 178). The subscription information further contains “indication whether the UE is only allowed to access CAG cells (UE is also configured accordingly)” (Par 179). Xu further discloses that UE access is controlled based on the UE subscription information (CAGs the UE is entitled to access) (Par 180-182). Therefore, the UE context setup request message includes UE subscription information that provides indication whether the UE is not allowed to access non-CAG/public cells. The UE access control for non-public networks (Par 149, 159, 162, 174) enables “UEs to access non-public networks but prevent the same UEs from accessing public PLMNs” (Par 159). The subscription information (CAGs the UE is entitled to access) in the UE context setup request message restricts UE access to non-public networks. The subscription information also contains indication whether the UE is not allowed to access non-CAG/public cells, and therefore, the indication (whether the UE is not allowed to access non-CAG/public cells) prevents the UE from accessing public cells. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5, 9-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (WO2020149718, hereinafter referred to as Xu).
		Re claim 1, Xu teaches a method (Abstract), comprising:
	(i) receiving, by a base station distributed unit (gNB-DU) from a base station central unit (gNB-CU-CP), a request message for a context configuration of a wireless device (UE context setup request message, step 11, Fig. 15), wherein the request message comprises a field indicating whether the wireless device is allowed to access a cell 
	(ii) determining, by the base station distributed unit (gNB-DU) and based on the request message (UE context setup request message), cell configuration parameters of one or more cells for the context configuration of the wireless device (SRB IDs or DRB IDs to setup), wherein the one or more cells are 
	(iii) sending, by the base station distributed unit (gNB-DU) to the base station central unit (gNB-CU-CP), an acknowledge message (UE context setup response, step 13, Fig. 15) comprising the cell configuration parameters (configuration information of SRB or DRB) of the one or more cells for the wireless device (cell(s)/RAN node(s) associated with the CAG ID supported by the UE) (Fig. 10, Fig. 15, Par 0196-0199, Par 0235-0240).
		Xu discloses that the CAG IDs included in the UE context setup request message provide UE subscription information (Par 178). The subscription information further contains “indication whether the UE is only allowed to access CAG cells (UE is also configured accordingly)” (Par 179). Xu further discloses that UE access is controlled based on the UE subscription information (CAGs the UE is entitled to access) (Par 180-182). Therefore, it is evident that the UE context setup request message includes UE subscription information to provide indication whether the UE is not allowed to access non-CAG/public cells. Moreover, Xu discloses that the UE access control for non-public networks/CAGs (Par 149, 159, 162, 174) enables “UEs to access non-public networks but prevent the same UEs from accessing public PLMNs” (Par 159). 
		Even though the subscription information in the UE context setup request message does not clearly indicate a restriction from accessing public cell/non-CAG cell, it would have been obvious to include such an indication (whether the 
		In view of above discussion, Xu is capable of including an indication in the subscription information of the UE context setup request message indicating whether the wireless device is allowed to access a cell that is not associated with any closed access group (subscription information/list of CAG IDs containing indication whether the UE is only allowed to access CAG cells (Par 179) and it would have been obvious to do so to “enable UEs to access non-public networks but prevent the same UEs from accessing public PLMNs” to control access of the UEs “that are supposed to remain on the CAG cells” (Par 159, Par 179).
		Claim 11 recites a base station distributed unit performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 12, Xu teaches that the request message (UE context setup request message) comprises at least one of: an identifier of a second closed access group that the wireless device is allowed to access CAG IDs supported by the UE); or a cell identifier of a cell of the one or more cells (Par 0044-0050, Par 0196-0199, Par 0235-0240).
		Re claims 3, 13, Xu teaches that the request message comprises bearer configuration parameters of one or more bearers (SRB IDs or DRB IDs), the 
		Re claims 4, 14, Xu teaches that the field indicates that the wireless device is not allowed to access a cell that is not associated with a second closed access group that the wireless device is a member of (UE is not allowed to access a cell that is not included in a CAG supported by the UE) (Fig. 15, Par 0044-0050, Par 0167-0169, Par 0196-0199, Par 0235-0240).
		Re claims 5, 15, Xu teaches to determine, by the base station distributed unit (gNB-DU) and based on the request message, to not configure a cell for the wireless device, wherein: the cell is not associated with any closed access group (gNB-DU does not allocate UP resources when CAG ID of the gNB-DU does not match CAG ID of the UE included in the UE context setup message); or the cell is not associated with a second closed access group that the wireless device is a member of (Fig. 15, Par 0044-0050, Par 0167-0169, Par 0196-0199, Par 0235-0240).
		Re claims 9, 19, Xu teaches to receive, by the base station central unit (gNB-CU-CP), an information message indicating at least one of: that the wireless device is only allowed to access a cell associated with the at least one closed access group (CAG IDs supported by the UE); or that the wireless device 
		Re claim 10, Xu teaches to receive the information from at least one of: an access and mobility management function; a second base station; or the wireless device (AMF) (Par 0189, Par 0229).
		Claim 20 recites a system performing the steps recited in claim 9 and thereby, is rejected for the reasons discussed above with respect to claim 9.

8.	Claims 6, 7, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claims 1 and 10 above and further in view of 3GPP (3GPP TS 38.473, V15.4.0, hereinafter referred to as 3GPP).
		Re claims 6, 16, Xu teaches to reject a cell (DU not allocating resources to the UE/rejecting access for the UE) for the wireless device for at least one of: the wireless device is only allowed to access a cell associated with the at least one closed access group (wireless device is allowed to access a cell when the CAG supported by the UE matches with the CAG supported by the DU); or the wireless device is not allowed to access a cell associated with a second closed access group (wireless device is not allowed to access a cell when the CAG supported by the UE does not match with the CAG supported by the DU) (Fig. 15, Par 0044-0050, Par 0196-0199, Par 0235-0240).

		3GPP discloses to include an indication of a cause of rejection in the acknowledgement message (cause of failure included in the UE context setup response message) (Sec. 8.3.1.2, Pg. 24, Line 38-44, Pg. 25, Line 20-21; sec 9.2.2.2, Pg. 54-56).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Xu by including the step to include an indication of a cause of rejection in the acknowledgement message, as taught by 3GPP for the purpose of enabling “the gNB-CU to know the reason for the unsuccessful establishment”, as taught by 3GPP (Pg. 24, line 44).
		Therefore, Xu in view of 3GPP is capable of indicating in an acknowledgement message that hat a cause of rejecting a cell for the wireless device is at least one of: the wireless device is only allowed to access a cell associated with the at least one closed access group; or the wireless device is not allowed to access a cell associated with a second closed access group and it would have been obvious to do so to “enable the gNB-CU to know the reason for the unsuccessful establishment”, as taught by 3GPP (Pg. 24, line 44).
		Re claims 7, 17, Xu does not explicitly disclose that the acknowledge message comprises at least one of: a cell identifier of an allowed cell for the wireless device; a cell identifier of a rejected cell for the wireless device; or a value indicating a cause of rejecting the rejected cell for the wireless 
		3GPP teaches that the acknowledge message (UE context setup response message) comprises at least one of: a cell identifier of an allowed cell for the wireless device; a cell identifier of a rejected cell for the wireless device (SCell ID); or a value indicating a cause of rejecting the rejected cell for the wireless device, wherein the cause is change of an access configuration of the rejected cell (Sec. 8.3.1.2, Pg. 25, Line 20-21; Sec 9.2.2.2, Pg. 54-56).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Xu by including the step that the acknowledge message comprises at least one of: a cell identifier of an allowed cell for the wireless device; a cell identifier of a rejected cell for the wireless device; or a value indicating a cause of rejecting the rejected cell for the wireless device, wherein the cause is change of an access configuration of the rejected cell, as taught by 3GPP for the purpose of enabling “the gNB-CU to know the reason for the unsuccessful establishment”, as taught by 3GPP (Pg. 24, line 44).
9.	Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claims 1 and 10 above and further in view of Yang et al (US 20190182211 A1, hereinafter referred to as Yang).
		Re claims 8, 18, Xu discloses to establish data radio bearer (DRB) based on the configuration information received from the gnb-CU-CP in the UE context setup request message (Fig. 15, Par 0196-0199, Par 0235-0240). However, Xu 
		Even though Xu discloses to establish DRB (and the purpose of DRB is to transmit data), Xu does not explicitly disclose to transmit, by the base station distributed unit, transport blocks to the wireless device via the one or more cells and based on the cell configuration parameters; or receive, by the base station distributed unit, transport blocks from the wireless device via the one or more cells and based on the cell configuration parameters.
		Yang teaches to transmit, by the base station distributed unit (gNB or RAN DU), transport blocks (DL data, Fig. 21) to the wireless device (UE) via the one or more cells (gNB/RAN) and based on the cell configuration parameters (Par 0215---“In operation 12b, the DU 1203 is provided with UE context information including UE radio access capabilities, one or more UE data radio bearers (DRBs), a CU-UP TEID, and quality of service (QoS) related information”); or receive, by the base station distributed unit, transport blocks from the wireless device (UL data from the UE, Fig. 21) via the one or more cells (RAN/gNB) and based on the cell configuration parameters (Par 0215---“In operation 12b, the DU 1203 is provided with UE context information including UE radio access capabilities, one or more UE data radio bearers (DRBs), a CU-UP TEID, and quality of service (QoS) related information. The DU 1203 then configures and allocates resources for the UE 2103. In operation 12b', the lower layer configuration of the DRB(s) are provided to the CU-CP 1205”) (Fig. 21, Par 0215-0218).


Examiner’s comment
		Claim recites, “a cell that is not associated with any closed access group”. A cell not associated with any closed access group does not necessarily mean a non-CAG cell/public cell. A cell not associated with any closed access group can be a cell not associated with any closed access group supported by the gNB-CU or gNB-DU or UE. Therefore, the claimed cell not associated with any closed access group can be a CAG cell that is not associated with any closed access group supported by the gNB-CU or gNB-DU or UE. If applicant intends to refer to a public/non-CAG cell by the limitation “a cell that is not associated with any closed access group”, applicant needs to define that clearly. 

Alternate rejection
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1-5, 9-15, 19, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by by Xu et al (WO2020149718, hereinafter referred to as Xu).
		Re claim 1, Xu teaches a method (Abstract), comprising:
	(i) receiving, by a base station distributed unit (gNB-DU) from a base station central unit (gNB-CU-CP), a request message for a context configuration of a the cell corresponding to the non-matching CAG ID is not associated with any closed access group supported by the gNB-DU. In that case, UE is not allowed to access the cell corresponding to the non-matching CAG ID) (Fig. 10, Fig. 15, Par 0044-0046, Par 0048-0049, Par 0167-0174, Par 0196-0199, Par 0235-0238);
	(ii) determining, by the base station distributed unit (gNB-DU) and based on the request message (UE context setup request message), cell configuration parameters of one or more cells for the context configuration of the wireless device (SRB IDs or DRB IDs to setup), wherein the one or more cells are associated with at least one closed access group (cell(s)/RAN node(s) associated with the CAG ID supported by the UE) (Fig. 10, Fig. 15, Par 0046, Par 0048-0050, Par 0167-0174, Par 0196-0199, Par 0235-0238); and
	(iii) sending, by the base station distributed unit (gNB-DU) to the base station central unit (gNB-CU-CP), an acknowledge message (UE context setup response, step 13, Fig. 15) comprising the cell configuration parameters (configuration information of SRB or DRB) of the one or more cells for the 
		Claim 11 recites a base station distributed unit performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 12, Xu teaches that the request message (UE context setup request message) comprises at least one of: an identifier of a second closed access group that the wireless device is allowed to access CAG IDs supported by the UE); or a cell identifier of a cell of the one or more cells (Par 0044-0050, Par 0196-0199, Par 0235-0240).
		Re claims 3, 13, Xu teaches that the request message comprises bearer configuration parameters of one or more bearers (SRB IDs or DRB IDs), the bearer configuration parameters indicating at least one of: a first network slice being associated with a second closed access group (CAG IDs supported by the UE indicate a group of nodes included in each CAG ID); a first non-public network being associated with a second closed access group (each CAG ID indicate a non-public network); or a second closed access group (CAG IDs supported by the UE) (Par 0044-0050, Par 0196-0199, Par 0235-0240).
		Re claims 4, 14, Xu teaches that the field indicates that the wireless device is not allowed to access a cell that is not associated with a second closed access group 
		Re claims 5, 15, Xu teaches to determine, by the base station distributed unit (gNB-DU) and based on the request message, to not configure a cell for the wireless device, wherein: the cell is not associated with any closed access group (gNB-DU does not allocate UP resources when CAG ID of the gNB-DU does not match CAG ID of the UE included in the UE context setup message); or the cell is not associated with a second closed access group that the wireless device is a member of (Fig. 15, Par 0044-0050, Par 0167-0169, Par 0196-0199, Par 0235-0240).
		Re claims 9, 19, Xu teaches to receive, by the base station central unit (gNB-CU-CP), an information message indicating at least one of: that the wireless device is only allowed to access a cell associated with the at least one closed access group (CAG IDs supported by the UE); or that the wireless device is allowed to access a second closed access group (CAG IDs supported by the DU and UE can only access a cell when UE CAG ID matches with CAG ID supported by the DU) (Fig. 9, Fig. 11, Fig. 15, Par 0044-0050, Par 0184-191, Par 0202-0205, Par 0229, Par 0234-0238).
		Re claim 10, Xu teaches to receive the information from at least one of: an access and mobility management function; a second base station; or the wireless device (AMF) (Par 0189, Par 0229).


Relevant Prior Art
		Han et al (WO2020156447) discloses that a central unit (CU) transmits CAG ID supported by the UE in a UE context establishment request message to a distributed unit (DU) and after completing UE context establishment, the DU sends a UE context establishment response message to the CU (Fig. 2-5).








Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473